Exhibit 10.43


 
SECOND AMENDED AND RESTATED
RADIOSHACK CORPORATION
OFFICER’S SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN
 
RadioShack Corporation, a Delaware corporation ("RadioShack"), hereby amends and
restates, effective as of December 31, 2010, the First Amended and Restated
RadioShack Corporation Officer’s Supplemental Executive Retirement Plan (as
restated herein, the “Plan”) in order to satisfy the requirements of section
409A of the Internal Revenue Code of 1986, as amended (the “Code”). Unless
otherwise indicated, all “section” or “Code” references are to the Code and the
Treasury Regulations related thereto, as may be amended from time to time,
promulgated under the authority of the applicable Code section and, in each
case, any successor provisions thereto.
 
RadioShack intends that this Plan, as amended and restated, applies solely to
compensation earned or vested on or after January 1, 2005, including any
earnings thereon, to the extent such compensation was not paid or distributed
prior to December 31, 2010.  Further, it is the intent of the RadioShack that
this Plan, as amended and restated, shall have no effect whatsoever on any
benefits earned and vested on or before December 31, 2004, including any
earnings thereon, and the parties intend that such benefits remain exempt from
Code section 409A.
 
ARTICLE ONE
 
PURPOSE
 
Section 1.1                      The purpose of this Plan is to enable
RadioShack Corporation and its subsidiaries to provide key executive personnel
certain death and retirement benefits.
 
ARTICLE TWO
 
DEFINITIONS
 
Section 2.1                      Beneficiary.  The recipient(s) designated (in
accordance with Article Seven) by a Participant in the Plan to whom benefits are
payable following his death.
 
Section 2.2                      Benefit Service Year.  The service that is used
to determine a Participant’s Plan Benefit under this Plan.  Each Participant
shall be granted one-twelfth of a year of Benefit Services Year for each full or
partial calendar month of his employment with RadioShack commencing on the date
of his appointment as an officer of RadioShack and ending with the date
termination of employment with RadioShack or the cessation of service as an
officer of RadioShack, whichever shall first occur.  Determination of Benefit
Service Years shall be subject to the following:
 
(i)  Separate years of Participant’s service with RadioShack as an officer shall
be aggregated for purposes of determining Benefit Service Years.
 
(ii)  A Participant’s authorized Leave of Absence will not interrupt continuing
of employment of a Participant as an officer for purposes of the Plan.
 
Section 2.3                      Benefit Service Years Credit. A Participant’s
Benefit Service Years Credit shall be equal to 2.5% multiplied by the
Participant’s Benefit Service Years.  In no event shall a Participant’s Benefit
Service Years Credit exceed 50%.
 
Section 2.4                      Change in Control.  For purpose of the Plan, a
“Change in Control” shall mean any of the following events:
 
(a)           An acquisition (other than directly from RadioShack (the “Company”
for purposes of this definition)) of any voting securities of the Company (the
“Voting Securities”) by any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) immediately after which such Person has “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of fifteen
percent (15%) or more of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, in determining whether a
Change in Control has occurred, Voting Securities which are acquired in a
Non-Control Acquisition (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control.
 
 
1

--------------------------------------------------------------------------------

 
A “Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or (B)
any corporation or other Person of which a majority of its voting power or its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company (for purposes of this definition, a “Subsidiary”), (ii) the Company
or its Subsidiaries, or (iii) any Person in connection with a Non-Control
Transaction (as hereinafter defined);
 
(b)           The individuals who, as of January 1, 2006, are members of the
Board (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the Board; provided, however, that if the election, or nomination
for election by the Company’s stockholders, of any new director was approved by
a vote of at least two-thirds of the Incumbent Board, such new director shall,
for purposes of this Plan, be considered as a member of the Incumbent Board;
provided further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or
 
(c)           The consummation of:
 
(i)           A merger, consolidation, reorganization or other business
combination with or into the Company or in which securities of the Company are
issued, unless
 
(A) the stockholders of the Company, immediately before such merger,
consolidation, reorganization or other business combination, own directly or
indirectly immediately following such merger, consolidation, reorganization or
other business combination, at least sixty percent (60%) of the combined voting
power of the outstanding voting securities of the corporation resulting from
such merger or consolidation, reorganization or other business combination (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation,
reorganization or other business combination,
 
(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation,
reorganization or other business combination constitute at least two-thirds of
the members of the board of directors of the Surviving Corporation, or a
corporation beneficially directly or indirectly owning a majority of the
combined voting power of the outstanding voting securities of the Surviving
Corporation, or
 
(C) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation, reorganization or other business
combination was maintained by the Company, the Surviving Corporation, or any
Subsidiary, or (iv) any Person who, immediately prior to such merger,
consolidation, reorganization or other business combination had Beneficial
Ownership of fifteen percent (15%) or more of the then outstanding Voting
Securities, has Beneficial Ownership of fifteen percent (15%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities, and
 
A transaction described in clauses (A) through (C) shall herein be referred to
as a “Non-Control Transaction.”
 
(ii)           A complete liquidation or dissolution of the Company; or
 
 
2

--------------------------------------------------------------------------------

 
(iii)           The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than (i) any such sale or disposition
that results in at least fifty percent (50%) of the Company’s assets being owned
by one or more subsidiaries or (ii) a distribution to the Company’s stockholders
of the stock of a subsidiary or any other assets).
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities (X)
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this subsection (X)) as
a result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur, or (Y) and such Subject Person (1) within
fourteen (14) Business  Days (or such greater period of time as may be
determined by action of the Board) after such Subject Person would otherwise
have caused a Change in Control (but for the operation of this clause (Y)), such
Subject Person notifies  the Board that such Subject Person did so
inadvertently, and (2) within seven (7) Business Days after such notification
(or such greater period of time as may be determined by action of the Board),
such Subject Person divests itself of a sufficient number of Voting Securities
so that such Subject Person is no longer the Beneficial Owner of more than the
permitted amount of the outstanding Voting Securities.
 
Notwithstanding the foregoing, for purposes of Section 5.3 hereof, the second
and third (but not the first) sentences in Section 8.5(a) hereof, and for
purposes of Sections 8.5(b) and 8.6 hereof, a Change in Control shall occur with
respect to a Participant only upon the occurrence of an event that both (a)
constitutes a Change in Control under the above definition and (b) constitutes a
change in control event for purposes of Code section 409A.
 
Section 2.5                      Committee.  The Management Development and
Compensation Committee (or any successor committee under any different name) of
the Board of Directors of RadioShack.
 
Section 2.6                      Disability.  A physical or mental condition
which, in the sole opinion of the Committee, totally and permanently, prevents a
Participant from substantially performing duties for which such Participant is
suited to perform either by education or training, or if such Participant is on
a Leave of Absence when such condition develops, substantially performing duties
for which such Participant is suited to perform either by education or
training.  A determination that Disability exists shall be based upon competent
medical evidence satisfactory to the Committee.  The date that any person’s
Disability occurs shall be deemed to be the date such condition is determined to
exist by the Committee.
 
Section 2.7                      Employee.  A regular full-time executive
employee of RadioShack serving as either a RadioShack Corporate, RadioShack
Division or RadioShack subsidiary officer.
 
Section 2.8                      Highest Average Plan Compensation.  The average
annual Plan Compensation earned by the Participant for the five consecutive
highest-paid Plan years while a Participant. This average shall be computed by
dividing the total of the Participant’s Plan Compensation for such five Plan
Years by the number of years in such five Plan Years for which the Participant
had Plan Compensation.
 
Section 2.9                      Leave of Absence.  Any period during which:
 
(a)           an Employee is absent with the prior consent of RadioShack, which
consent shall be granted under uniform rules applied to all Employees on a
nondiscriminatory basis, but only if such person (i) is an Employee immediately
prior to the commencement of such period of authorized absence and resumes
employment with RadioShack not later than the first working day following the
expiration of such period of authorized absence or (ii) enters into a contract
with RadioShack prior to the absence which provides a right for the Employee to
return to work following the Leave of Absence, upon such terms and conditions as
RadioShack may provide in its sole discretion.  For purposes of clarification,
nothing in this Section 2.9(a) shall obligate or require RadioShack to enter
into any contract with any Employee or other person; or
 
 
3

--------------------------------------------------------------------------------

 
(b)           an Employee who is on “qualified military service” as defined
under the Uniformed Services Employment and Reemployment Rights Act of 1994, but
only if such person is an Employee immediately prior to his qualified military
service and resumes employment with RadioShack within the period during which
his reemployment rights are guaranteed by law.
 
Section 2.10                                Monthly Plan Benefit Amount.  A
monthly amount equal to the Participant’s Plan Benefit, as may be adjusted
pursuant to Section 5.1(b) or (c) or Sections 5.2, 8.4, or 8.5 divided by 120.
 
Section 2.11                      Participant.  An Employee who has been
selected by the Committee and has accepted a Plan Agreement as provided in
Article Three.
 
Section 2.12                      Plan Agreement.  The agreement between
RadioShack and a Participant, entered into in accordance with Article Three, as
may be amended from time to time hereunder.
 
Section 2.13                      Plan Year.  The twelve month period beginning
on January 1 and ending December 31, commencing with calendar year January 1,
1998 through December 31, 1998.
 
Section 2.14                      Plan Benefit.  An amount equal to the
Participant’s Benefit Service Years Credit multiplied by the Participant’s
Highest Average Plan Compensation multiplied by 10.
 
Section 2.15                      Plan Compensation.  The Participant’s annual
base salary and any annual bonus earned by the Participant during a Plan
Year.  Plan Compensation shall include any portion of the Participant’s base
salary and bonus that is not includible in taxable income because of a deferral
election under any plan maintained by RadioShack.
 
Section 2.16                      RadioShack.  RadioShack Corporation, a
Delaware corporation, and those subsidiary corporations in which RadioShack owns
at least  fifty one percent (51%) of the total combined voting power of all
classes of stock entitled to vote.
 
Section 2.17                      RadioShack Subsidiary.  Any corporation in
which RadioShack owns at least fifty one percent (51%) of the total combined
voting power of all classes of stock entitled to vote.
 
Section 2.18                      Retirement.  The following classifications of
Retirement as referred to in this Plan are as follows:
 
(a)           Early Retirement.  A Participant’s voluntary election to terminate
employment, as opposed to an involuntary termination by RadioShack, on or after
attaining age fifty five (55) but prior to attaining age sixty-five (65).
 
(b)           Normal Retirement.  A Participant's termination from employment
with RadioShack upon attaining age sixty five (65).
 
(c)           Late Retirement.  A Participant's termination from employment with
RadioShack after attaining age sixty five (65).”
 
For this purpose, a Participant’s termination from employment will occur on the
date of the Participant’s Separation from Service, and notwithstanding anything
contained herein to the contrary, the date on which such Separation from Service
takes place shall be the date of Retirement.
 
Section 2.19                      Separation from Service.  A Participant’s
“separation from service” from RadioShack shall fall within the meaning set
forth in Code section 409A.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE THREE
 
SELECTION OF PARTICIPANTS AND
AGREEMENT TO PARTICIPATE
 
Section 3.1                      Existing Participants.   The Plan is in
addition to the RadioShack Corporation Officer’s Deferred Compensation Plan, the
Salary Continuation Plan for Executive Employees of RadioShack Corporation, the
Special Compensation Plan No.1 for RadioShack Corporation Executive Officers,
and the Special Compensation Plan No. 2 for RadioShack Corporation Executive
Officers (collectively, the “Salary Continuation Plans”).  The Salary
Continuation Plans have certain participants who, as of December 31, 2005, have
been selected by the Committee, in its sole, absolute and exclusive discretion,
to be Plan Participants and to have their benefits transferred from the
respective Salary Continuation Plans to the Plan by virtue of new Plan
Agreements. Upon execution of new Plan Agreements, these Participants will no
longer be participants in their respective Salary Continuation Plans and will be
Plan Participants.
 
Section 3.2                      New Participants.  On and after January 1,
2006, the Committee, in its sole, absolute and exclusive discretion, shall
select, from among the key executive employees of RadioShack who are serving as
either a RadioShack Corporate, RadioShack Division or a RadioShack Subsidiary
officer, candidates for participation in the Plan.
 
 
ARTICLE FOUR
 
NO FUNDING OF PLAN BENEFITS
 
Section 4.1                      All benefits under the Plan or a Plan Agreement
represent an unsecured promise to pay by RadioShack Corporation. The Plan shall
be unfunded and the benefits hereunder shall be paid only from the general
assets of RadioShack Corporation resulting in the Participants having no greater
rights than RadioShack Corporation’s general creditors; provided, however,
nothing herein shall prevent or prohibit RadioShack Corporation from
establishing a trust or other arrangement for the purpose of providing for the
payment of the benefits payable under the Plan or Plan Agreement.
 
 
ARTICLE FIVE
 
BENEFITS PAYABLE TO PARTICIPANTS AND
TO BENEFICIARIES OF PARTICIPANTS
 
Section 5.1                      Subject to the terms and conditions of the
Plan, upon the Retirement of a Participant, RadioShack agrees to pay to
Participant a Retirement benefit as follows:
 
(a)           Normal Retirement.  If a Participant retires at the date of Normal
Retirement, then RadioShack agrees to pay to Participant or to the designated
Beneficiary of Participant in the event of the death of Participant prior to the
termination of payment of Normal Retirement benefits hereunder, all from its
general assets, an amount equal to such Participant’s Plan Benefit, such sum to
be paid as set forth in Section 5.3 hereof.
 
(b)           Early Retirement.  If a Participant retires at a time that
constitutes an Early Retirement, then RadioShack agrees to pay to Participant or
to the designated Beneficiary of Participant in the event of the death of
Participant prior to the termination of payment of Early Retirement benefits
hereunder, all from its general assets, an amount equal to such Participant’s
Plan Benefit, reduced by five percent (5%) per year for each year that Early
Retirement precedes the date of Normal Retirement.  Such year shall be a fiscal
year beginning on the date a Participant attains age fifty-five (55).  Any
reduction for a part of a year shall be prorated on a daily basis assuming a
365-day year.  Such amount shall be paid as set forth in Section 5.3 hereof.
 
 
5

--------------------------------------------------------------------------------

 
(c)           Late Retirement.  If a Participant retires at a date that
constitutes Late Retirement, then RadioShack agrees to pay to Participant or to
the designated Beneficiary of Participant in the event of the death of
Participant prior to the termination of payment of Late Retirement benefits
hereunder, all from its general assets, an amount equal to such Participant’s
Plan Benefit, reduced by a percentage determined as follows:
 
Age on Date of
 
Percent of Reduction
Late Retirement
 
of Plan Benefit Amount
     
66
 
0%
67
 
0%
68
 
0%
69
 
0%
70
 
0%
71
 
20%
72
 
40%
73
 
60%
74
 
80%
75
 
100%

 
The percent of reduction of a Participant’s Plan Benefit shall be measured on a
fiscal year beginning on the date of Participant’s date of birth and shall
commence on the day after the date a Participant attains age 70, and any
reduction for a part of a year shall be prorated on a daily basis at the
applicable percentage assuming a 365-day year.  Such amount shall be paid as set
forth in Section 5.3 hereof.
 
Section 5.2                      Subject to the terms and conditions of the
Plan, upon the death of a Participant, but only if the Participant is an
Employee of RadioShack at his death (except as set forth in Section 5.2(b)
below) and is not being paid benefits pursuant to a Plan Agreement at such time,
RadioShack agrees to pay to his Beneficiary from its general assets an amount
equal to such Participant’s Plan Benefit. Such amount shall be paid as set forth
in Section 5.3 hereof with respect to such benefits; however, it is further
provided that:
 
(a)           if a Participant dies while an Employee of RadioShack after the
date of his Normal Retirement, then the amount payable to his Beneficiary upon a
Participant’s death shall be reduced as set forth in Section 5.1(c) hereof; and
 
(b)           the death of a Participant within the first year after involuntary
termination of employment with RadioShack as provided in Section 8.6 shall not
defeat the right of such Participant’s Beneficiary to receive benefits under
this Section 5.2 so long as an event described in Section 8.5(a) or (b) occurs
within one year of the date of termination of the Participant’s employment.
 
Section 5.3                      Except as provided in Section 8.5, the Plan
Benefit due and payable to a Participant or his Beneficiary, as the case may be,
upon the Normal Retirement, Early Retirement, or the Late Retirement of a
Participant, or upon the death of a Participant, shall be paid in one hundred
twenty (120) equal monthly installments in an amount equal to the Participant’s
Monthly Plan Benefit Amount, commencing on the first business day of the seventh
month following the date of the Participant’s Retirement or, if earlier, on the
date of the Participant's death.  Notwithstanding the foregoing, in the event of
a Change in Control, amounts payable to a Participant or his Beneficiary shall
be paid in the amount and manner specified in Sections 8.5 and 8.6.
 
Section 5.4                      Until actually paid and delivered to the
Participant or to the Beneficiary entitled to same, none of the benefits payable
by RadioShack under this Plan or any Plan Agreement shall be liable for the
debts or liabilities of either the Participant or his Beneficiary, nor shall the
same be subject to seizure by any creditor of the Participant or his Beneficiary
under any writ or proceeding at law, in equity or in bankruptcy.  Further, no
Participant or Beneficiary shall have power to sell, assign, transfer, encumber,
or in any manner anticipate or dispose of the benefits to which he is entitled
or may become entitled under the Plan or any Plan Agreement.
 
 
6

--------------------------------------------------------------------------------

 
Section 5.5
 
(a)           During the period that Participant is receiving benefits under a
Plan Agreement and for one (1) year after cessation of payment of benefits,
Participant agrees that he will not, either directly or indirectly, within the
United States of America or in any country of the world that RadioShack (or a
RadioShack Subsidiary) or one of its dealers or franchisees sells Consumer
Electronic Products (as hereinafter defined) at retail, own, manage, operate,
join, control, be employed by, be a consultant to, be a partner in, be a
creditor of, engage in joint operations with, be a stockholder, officer or
director of any corporation, sole proprietorship or business entity of any type,
or participate in the ownership, management, direction, or control or in any
other manner be connected with, any business selling Consumer Electronic
Products at retail which is at the time of Participant’s engaging in such
conduct competitive with such products sold by RadioShack except as a
stockholder owning less than five percent (5%) of the shares of a corporation
whose shares are traded on a stock exchange or in the over-the-counter market by
a member of the National Association of Securities Dealers.  “Consumer
Electronic Products” are those type of products sold at the retail level to the
ultimate customer as are advertised by RadioShack.  The manufacture of Consumer
Electronic Products or the sale of Consumer Electronic Products at levels of
distribution other than the retail level is not considered a violation of this
covenant.
 
(b)           In the event that a Participant engages in any of the activities
described in Section 5.5(a), RadioShack will give notice to the Participant
specifying in detail the alleged violation of Section 5.5(a).  Participant will
be allowed ninety (90) days to cure such default.  If the Committee feels there
is continuing competition, then, without any further notice or opportunity to
cure, and upon determination by the Committee that such a Participant is engaged
in such activities, such Committee’s decision to be conclusive and binding upon
all concerned, and notwithstanding any other provisions of the Plan or of the
Plan Agreement with such Participant, RadioShack’s obligation to a Participant
to pay any benefits hereunder shall automatically cease and terminate and
RadioShack shall have no further obligation to such Participant or Beneficiary
pursuant to the Plan or the Plan Agreement.  RadioShack may also enforce this
provision by suit for damages which shall include but not be limited to all sums
paid to Participant hereunder, or for injunction, or both.
 
Section 5.6                      RadioShack may liquidate out of the interest of
a Participant hereunder, but only as Retirement or death benefits become due and
payable hereunder, any outstanding loan or loans or other indebtedness of
Participant made in the ordinary course of the employment relationship, provided
that (i) the entire amount of reduction in such benefit in any taxable year of
RadioShack shall not exceed $5,000, and (ii) the reduction shall be made at the
same time and in the same amount as the loan or other indebtedness otherwise
would have been due and collected from the Participant.
 
Section 5.7                      Subject to termination or amendment of the
Plan, Plan Agreement, or both, and subject to the requirements of Code section
409A, a Participant's participation in the Plan shall continue during his
Disability or his taking a Leave of Absence notwithstanding the status of the
Participant’s employment with RadioShack.  Subject to the requirements of Code
section 409A, a Participant who is Disabled or on Leave of Absence shall notify
RadioShack of his date of Retirement in such manner as may be specified by
RadioShack.  Such notice shall be deemed to be received when actually received
by RadioShack in the manner specified.
 
Section 5.8                      Notwithstanding anything in the Plan to the
contrary, the Committee, in its sole discretion, may accelerate or delay the
payment of any benefits under the Plan under the circumstances, and to the
extent, required or permitted by Code section 409A.
 
 
ARTICLE SIX
 
AMENDMENTS OF PLAN AGREEMENTS
 
Section 6.1                      The Committee may enter into amendments to the
Plan Agreement with any Participant for the purpose of amending any provision of
this Plan as it might apply to a Participant.  In such cases, the acceptance of
an amendment by a Participant is voluntary and until the amended Plan Agreement
has been submitted to and accepted by him, it shall not be effective.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE SEVEN
 
BENEFICIARIES OF PARTICIPANTS
 
Section 7.1                      At the time of his acceptance of a Plan
Agreement, a Participant shall be required to designate the Beneficiary to whom
benefits under the Plan and his Plan Agreement will be payable upon his
death.  A Beneficiary may be one (1) or more persons or entities, such as
dependents, persons who are natural objects of the Participant’s bounty, an
inter vivos or testamentary trust, or his estate.  Such Beneficiaries may be
designated contingently or successively as the Participant may direct.  The
designation of his Beneficiary shall be made by the Participant on a Beneficiary
Designation Form to be furnished by the Committee and filed with it.
 
Section 7.2                      A Participant may change his Beneficiary, as he
may desire, by filing new and amendatory Beneficiary Designation Forms with the
Committee.
 
Section 7.3                      In the event a Participant designates more than
one (1) Beneficiary to receive benefit payments simultaneously, each such
Beneficiary shall be paid such proportion of such benefits as the Participant
shall have designated.  If no such percentage designation has been made, then
payments shall be made to each such Beneficiary in equal shares.
 
Section 7.4                      If the designated Beneficiary dies before the
Participant in question and no Beneficiary was successively named, or if the
designated Beneficiary dies before complete payment of the deceased
Participant’s benefits have been made and no Beneficiary was successively named,
the Committee shall direct that such benefits (or the balance thereof) be paid
to those persons who are the deceased Participant’s heirs-at-law determined in
accordance with the laws of descent and distribution in force at the date hereof
in the State of Texas for separate personal property, such determination to be
made as though the Participant had died intestate and domiciled in Texas.  Such
benefits (or the balance thereof) shall be paid at the time and in the form
otherwise provided for in the Plan.
 
Section 7.5                      Whenever any person entitled to payments under
this Plan shall be a minor or under other legal disability or in the sole
judgment of the Committee shall otherwise be unable to apply such payments to
his own best interest and advantage (as in the case of illness, whether mental
or physical, or where the person not under legal disability is unable to
preserve his estate for his own best interest), the Committee may in the
exercise of its discretion direct all or any portion of such payments to be made
in any one or more of the following ways unless claims shall have been made
therefor by an existing and duly appointed guardian, conservator, committee or
other duly appointed legal representative, in which event payment shall be made
to such representative:
 
(a)           directly to such person unless such person shall be an infant or
shall have been legally adjudicated incompetent at the time of the payment;
 
(b)           to the spouse, child, parent or other blood relative to be
expended on behalf of the person entitled or on behalf of those dependents as to
whom the person entitled has the duty of support;
 
(c)           to a recognized charity or governmental institution to be expended
for the benefit of the person entitled or for the benefit of those dependents as
to whom the person entitled has the duty of support; or
 
(d)           to any other institution, approved by the Committee, to be
expended for the benefit of the person entitled or for the benefit of those
dependents as to whom the person entitled has the duty of support.
 
The decision of the Committee will, in each case, be final and binding upon all
persons and the Committee shall not be obligated to see to the proper
application or expenditure of any payments so made.  Any payment made pursuant
to the power herein conferred upon the Committee shall operate as a complete
discharge of the obligations of RadioShack and of the Committee.
 
Section 7.6                      If the Committee has any doubt as to the proper
Beneficiary to receive payments hereunder, the Committee shall have the right to
withhold such payments until the matter is finally adjudicated or the Committee
may direct RadioShack to bring a suit for interpleader in any appropriate court,
pay any amounts due into the court, and RadioShack shall have the right to
recover its reasonable attorney’s fees from such proceeds so paid or to be
paid.  Any payment made by the Committee, in good faith and in accordance with
this Plan, shall fully discharge the Committee and RadioShack from all further
obligations with respect to such payments.  In acting under this provision, the
Committee, where appropriate, shall take all steps necessary to ensure that any
delay in payment to a Beneficiary complies with the requirements of Treas. Reg.
section 1.409A-3(g) including, where payments are withheld, by making any
required payments by no later than the end of the year in which the matter is
finally adjudicated.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE EIGHT
 
TERMINATION OF PARTICIPATION
 
Section 8.1                      Except as provided in Sections 5.2(b), 8.4,
8.5, 8.6, 10.1, and 10.2 hereof, termination of a Participant’s employment with
RadioShack other than by reason of Retirement or death, whether by action of
RadioShack or the Participant’s resignation, shall terminate the Participant’s
participation in the Plan (for the sake of clarity, a cessation of active
employment during a period of a Leave of Absence (including as a result of a
Disability) will not be deemed a termination of employment for purposes of this
sentence, unless such cessation results in a Separation from Service).  Neither
the Plan nor the Plan Agreement shall in any way obligate RadioShack to continue
the employment of a Participant, nor will either limit the right of RadioShack
to terminate a Participant’s employment at any time, for any reason, with or
without cause.


Section 8.2                      Except as provided in Sections 8.4, 8.5, 8.6,
10.1 and 10.2 hereof, participation in the Plan by a Participant shall also
terminate if the Plan or his Plan Agreement is terminated by RadioShack in
accordance with Article Ten.
 
Section 8.3                      Except as provided in Sections 8.4, 8.5, 8.6,
10.1, and 10.2 hereof, upon termination of a Participant’s participation in the
Plan, all of RadioShack’s obligations to the Participant and his Beneficiary
under the Plan and Plan Agreement and each of them, shall terminate and be of no
further effect.
 
Section 8.4                      Except as provided in Sections 8.5, 8.6, 10.1
and 10.2, if a Participant’s participation in the Plan is terminated, by:
 
(a)           termination of the Plan;
 
(b)           termination of a Plan Agreement; or
 
(c)           termination of employment for any reasons other than
 
(i)           death or Retirement, which shall be governed by Article Five, or
 
(ii)           dishonest or fraudulent conduct of a Participant or indictment of
a Participant for a felony crime involving moral turpitude, in which event no
vesting under Section 8.4, 8.6, 10.1, or 10.2 shall occur,
 
then such Participant shall be entitled, as set forth below, to a percentage of
his Plan Benefit as follows:
 
Age Attained at Date of Event Set
   
Forth in Section 8.4(a), (b) or (c)
 
% Vested
     
Age 54 or younger
 
0%
     
Age 55 to age 65
 
A percent as determined
   
in 5.1(b) hereof
     
Age 65 to age 70
 
100%
     
Age 70 to age 75
 
A percent as determined
   
in 5.1(c) hereto
     
Age 75 and thereafter
 
0%

 
 
9

--------------------------------------------------------------------------------

 
The amount payable under this Section 8.4 shall be determined as of the date of
the event set forth in Section 8.4(a), (b) or (c) hereof and such amount as so
determined at that time shall not be altered or changed thereafter, except that
the provisions of Section 5.5 hereof shall remain fully applicable during the
Participant's employment by RadioShack, during the payment of benefits under
this Section 8.4 and for one (1) year after the later of termination of
employment or cessation of payment of benefits.  The amount payable under this
Section 8.4 shall be paid as set forth in Section 5.3 hereunder to commence on
the first business day of the seventh month following the date of the
Participant’s Separation from Service.
 
Section 8.5                      Notwithstanding anything to the contrary in the
Plan,
 
(a)           In the event of a Change in Control, every Participant who is
currently an active Employee immediately shall be vested in his Plan Benefit
determined without regard to Section 5.1(b) but subject to Section 5.1(c). Such
Plan Benefit shall be payable in a lump sum on the first day of the month next
following the date of the Participant’s Separation from Service or, if later,
and to the extent that such Participant is a “specified employee,” within the
meaning of Code section 409A, on the date of his or her Separation from Service,
on the first business day of the seventh month following the date of Separation
from Service (or, if earlier, the date of the Participant’s death) to the extent
such delayed payment is required in order to avoid a prohibited distribution
under Code section 409A(a)(2) (with the date of the Separation from Service
referred to herein as the “Valuation Date”).  Notwithstanding the foregoing,
such lump sum payment shall only be payable if the Participant’s Separation from
Service occurs within two years following the Change in Control, and shall
otherwise be payable pursuant to Section 5.3 hereof.  Such lump sum payment
shall equal the present value of the Participant's Plan Benefit (as adjusted
pursuant to Section 5.1(c), as applicable) discounted for interest at the
Pension Benefit Guaranty Corporation's Immediate Annuity Rate used to value
benefits for single-employer plans terminating on the date of the Separation
from Service compounded semi-annually.
 
(b)(i)           In the event of a Change in Control, any Participant or
Beneficiary who, on the date of the Change in Control, was receiving benefits
under the Plan shall be entitled to receive a lump sum equal to the present
value of the remaining Plan Benefit on the date of the Change in Control,
calculated in a manner consistent with Section 8.5(a).
 
(b)(ii)           In the event of a Change in Control, any Participant who, on
the date of the Change in Control, had Separated from Service with the right to
receive benefits under the Plan but had not yet commenced receiving benefits, or
any Beneficiary of such a Participant, shall be entitled to receive a lump sum
on the first business day of the seventh month following the date of Separation
from Service equal to the present value of the remaining Plan Benefit,
calculated in a manner consistent with Section 8.5(a) hereof.
 
For  purposes of 8.5(b), the “Valuation Date” shall be the date of the Change in
Control.
 
Section 8.6                      In the event that a Participant (other than a
Participant described in Section 8.5(b)) is subject to an involuntary
termination by RadioShack that constitutes a Separation from Service for any
reason other than those reasons set forth in Section 8.4(c)(ii), and within a
one year period beginning on the date of such termination there occurs a Change
in Control (that satisfies the last paragraph of Section 2.4 hereof), then such
Participant, or his Beneficiary if such Participant dies after termination of
employment, shall be entitled to receive a lump sum equal to the present value
of the Participant's remaining Plan Benefit on the date of the Change in Control
(but to the extent that such Participant is a “specified employee,” within the
meaning of Code section 409A, on the date of his or her Separation from Service,
no earlier than the first business day of the seventh month following the date
of Separation from Service).  The lump sum amount payable under this Section 8.6
shall be determined in a manner consistent with Section 8.5(a).  For purposes of
this Section 8.6, the “Valuation Date” shall be the date of the Change in
Control.
 
Section 8.7                      Notwithstanding any provision to the contrary
in the Plan, upon a Change in Control, the provisions of Sections 5.5 and 5.6
shall lapse and become null and void.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE NINE
 
ADMINISTRATION OF THE PLAN
 
Section 9.1                      The Plan shall be administered by the
Committee.
 
Section 9.2                      In addition to the express powers and
authorities accorded the Committee under the Plan, it shall be responsible in
its sole, absolute and exclusive discretion for:
 
(a)           construing and interpreting the Plan;
 
(b)           computing and certifying to RadioShack the amount of benefits to
be provided in each Plan Agreement for the Participant or the Beneficiary of the
Participant; and
 
(c)           determining the right of a Participant or a Beneficiary to
payments under the Plan and otherwise authorizing disbursements of such payments
by RadioShack.
 
In these and all other respects, the Committee’s decisions shall be conclusive
and binding upon all concerned.  The Plan is intended to comply with the
requirements of Code section 409A, to the extent applicable, and shall be
administered and interpreted by the Committee accordingly.
 
Section 9.3                      RadioShack agrees to hold harmless and
indemnify the members of the Committee against any and all expenses, claims and
causes of action by or on behalf of any and all parties whomsoever, and all
losses therefrom, including without limitation the cost of defense and
attorney’s fees, based upon or arising out of any act or omission relating to or
in connection with the Plan other than losses resulting from any such Committee
member’s fraud or willful misconduct.
 
 
ARTICLE TEN
 
TERMINATION OR AMENDMENT OF THE PLAN
OR PLAN AGREEMENTS
 
Section 10.1                      RadioShack reserves the right to terminate or
amend this Plan or any Plan Agreement, in whole or in part, at any time, from
time to time, by resolution of the Committee, provided, however, that, subject
to Section 10.3, no amendment to the Plan or to any Plan Agreement shall alter
the vested rights of a Participant or Beneficiary applicable on the effective
date of such termination or amendment, and such vested rights shall remain
unchanged.  Rights are deemed to have vested if benefits are actually being paid
or if the only condition precedent to the payment of benefits is the termination
of employment (unless terminated for reasons set forth in Section 8.4(c)(ii), in
which event benefits are forfeited) with RadioShack or the giving notice of
Retirement or the occurrence of an event described in Section 8.5(a) or (b).
 
Section 10.2                      Notwithstanding anything to the contrary in
the Plan, but subject to Section 10.3,
 
(a)           Sections 8.5, 8.6, 8.7 and this Section 10.2 shall not be amended
or terminated at any time.
 
(b)           For a period of one (1) year following a Change in Control, the
Plan or Plan Agreement shall not be terminated or amended in any way, nor shall
the manner in which the Plan is administered be changed in a way that adversely
affects the Participants’ right to existing or future RadioShack-provided
benefits or contributions provided hereunder, including, but not limited to, any
change in, or to, the eligibility requirements, benefit formulae and manner and
optional forms of payments.
 
(c)           Any amendment or termination of the Plan prior to a Change in
Control that (i) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose in connection with, or in anticipation of, a Change in
Control, shall be null and void and shall have no effect whatsoever.
 
 
11

--------------------------------------------------------------------------------

 
(d)           In the event the Plan or any Plan Agreement is terminated or
adversely amended to the detriment of any Participant and within a one-year
period from the effective date of any such amendment or termination a Change in
Control occurs, then any Participant so affected whose employment with
RadioShack Corporation is subject to a termination that constitutes a Separation
from Service, whether voluntarily or involuntarily, within a three-year period
from the date of the Change in Control shall be entitled to receive those
benefits set forth in Section 8.5 hereof to the same extent and in the same
amounts as though such amendment or termination of the Plan or Plan Agreement
had not occurred.  This Section 10.2(d) shall not apply to any Participant who,
as of the date of the Change in Control, has previously retired or has otherwise
voluntarily terminated his employment with RadioShack Corporation.
 
The restrictions on amendments set forth in this provision shall not apply to
the amendment to the Plan adopted on November 6, 2008 and effective on December
31, 2008.
 
Section 10.3                      Notwithstanding anything in Section 6.1, 10.1
or 10.2 to the contrary, the Committee may amend the Plan or any Plan Agreement
at any time, without the consent of any Participant or Beneficiary, to the
extent the Committee deems such amendment to be necessary to comply with the
requirements of any applicable tax laws, securities laws, accounting rules and
other applicable state and federal laws.
 
 
ARTICLE ELEVEN
 
MISCELLANEOUS
 
Section 11.1                      The Plan and Plan Agreement and each of their
provisions shall be construed and their validity determined under the laws of
the State of Texas.
 
Section 11.2                      The masculine gender, where appearing in the
Plan or Plan Agreement, shall be deemed to include the feminine gender.  The
words “herein”, “hereunder” and other similar compounds of the word “here” shall
mean and refer to the entire Plan and Plan Agreement, not to any particular
provision, section or subsection, and words used in the singular or plural may
be construed as though in the plural or singular where they would so apply.
 
Section 11.3                      Any action brought by a Participant under the
Plan or Plan Agreement shall only be brought in the appropriate state or federal
court for Tarrant County, Texas.
 
Section 11.4                      Any person born on February 29 shall be deemed
to have been born on the immediately preceding February 28 for all purposes of
this Plan.
 
Section 11.5                      This Plan shall be binding upon and inure to
the benefit of any successor of RadioShack and any such successor shall be
deemed substituted for RadioShack under the terms of this Plan.  As used in this
Plan, the term “successor” shall include any person, firm, corporation, or other
business entity which at any time, whether by merger, purchase, or otherwise,
acquires all or substantially all of the assets or business of RadioShack.
 
Section 11.6                      A Participant shall not be required to
mitigate the amount of any payment provided for in this Plan by seeking other
employment or otherwise.
 
Section 11.7                      In the event that a Participant institutes any
legal action to enforce his rights under, or to recover damages for breach of
any of the terms of this Plan or any Plan Agreement, the Participant, if he is
the prevailing party, shall be entitled to recover from RadioShack all actual
expenses incurred in the prosecution of said suit including but not limited to
attorneys' fees, court costs, and all other actual expenses.  All reimbursements
of eligible expenses under this provision shall be made no later than the last
day of the Participant’s tax year following the taxable year in which the
expenses were incurred.  The amount of expenses eligible for reimbursement under
this provision in any calendar year shall not affect the amount of expenses
eligible for reimbursement in any other calendar year, and a Participant’s right
to reimbursement shall not be subject to liquidation or exchange for any other
benefit.  In all events, reimbursement shall be made in accordance with Treas.
Reg. §1.409A-3(i)(1)(iv). Notwithstanding the foregoing, a Participant shall
only be entitled to reimbursement of the expenses described above if he is the
prevailing party in such action.  If RadioShack provides any reimbursements in
accordance with this provision, and the Participant ultimately is not the
prevailing party, the Participant shall be required to refund to RadioShack all
amounts previously paid.
 
 
12

--------------------------------------------------------------------------------

 
Section 11.8                      Notwithstanding all other provisions in the
Plan, in the event a Participant is entitled to benefits under two (2) separate
sections of the Plan, the maximum a Participant may receive under this Plan is
his Plan Benefit, payable in accordance with Section 5.3 hereof (or Article
Eight, if applicable).
 
Section 11.9                      Notwithstanding any other provision of the
Plan to the contrary, until the Plan is amended and restated to reflect the
requirements of Code section 409A, the Plan shall be administered in accordance
with all applicable requirements of Code section 409A and the regulations or
guidance issued with regard thereto, and any distribution, acceleration or
election feature that could result in the early inclusion in gross income shall
be deemed restricted or limited to the extent necessary to avoid such result.
 
Section 11.10                     It is intended that the Plan and the
Committee’s exercise of authority or discretion hereunder shall comply with the
provisions of Code section 409A and the Treasury Regulations relating thereto so
as not to subject a Participant to the payment of interest and tax penalty which
may be imposed under Code section 409A.  In furtherance of this interest, to the
extent that any regulations or other guidance issued under Code section 409A
after the effective date of the second amendment and restatement of this
Plan would result in a Participant being subject to payment of interest and tax
penalty under Code section 409A, the Committee may amend the Plan, without the
Participant’s consent, including with respect to the timing of payment of
benefits, in order to avoid the application of or to comply with the
requirements of Code section 409A; provided, however, that RadioShack makes no
representation that compensation or benefits payable under this Plan shall be
exempt from or comply with Code section 409A and makes no representation to
preclude Code section 409A from applying to the compensation or benefits payable
under the Plan.
 
 
13
 

--------------------------------------------------------------------------------